Case 1:18-cv-05562-ENV-ST Document 53 Filed 12/20/19 Page 1 of 2 PageID #: 223




                                                      December 20, 2019

Via ECF
The Honorable Steven Tiscione
United States Magistrate Judge for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Riley v. Tastee Pattee, LTD. et al., 18-cv-05562-ENV-ST

Dear Judge Tiscione:

         This office represents Plaintiffs in the above-referenced action arising under the Fair Labor
Standards Act and the New York Labor Law against Defendants Tastee Pattee, LTD, et al. We
write, on behalf of all parties, to request a ninety-day extension of time to complete discovery in
this matter. As the Court knows, after Plaintiffs filed their Amended Complaint, the parties
continued to explore the possibility of settlement. However, those discussion broke down shortly
after Defendants served their motion to dismiss the Amended Complaint upon Plaintiffs on
December 10, 2019. As a result, additional time is needed to complete discovery and for Plaintiffs
to file their anticipated motion for conditional certification. The proposed revised schedule is as
follows:

 Event                                Current Deadline               Proposed New Deadline
 Fact Discovery                       January 7, 2020                April 5, 2020

 Conditional Certification Motion February 21, 2020                  May 29, 2020

 Status Conference                    January 14, 2020               Date set by the Court
                                                                     following close of Fact
                                                                     Discovery (i.e., after April 5,
                                                                     2020)
Case 1:18-cv-05562-ENV-ST Document 53 Filed 12/20/19 Page 2 of 2 PageID #: 224
2|Page


       All parties consent to this request, and this is the second request for an extension of time
to complete discovery. We thank the Court for its time and attention to this matter.



                                                     Respectfully Submitted,



                                                                          __
                                                     Michael R. Minkoff, Esq.

To: All Parties via ECF
